DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 29 recites 4 distinct (separate) means for receiving, however it is unclear to the Examiner what the corresponding structure is in the specification for each means.  At best, the Examiner finds support for one receiver on a device, but not 4 distinct receivers to perform the claimed functions.
Appropriate correction required.
Claim limitation “means for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 15, 19, 20, 29, 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. “Lee” US 2020/0053775.

Regarding claims 1, 20, 29 and 30, Lee teaches a method, medium (Paragraph 109) and apparatus for wireless communications at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor; and instructions stored in the memory, wherein the instructions are executable by the processor to: 
receive an indication of a set of one or more available channels from a base station (the UE receives, from a base station, an indication indicating whether a channel is available; Paragraph 69); 

receive from the base station an instruction to switch to a second channel and a second frame period, the second channel selected from the set of one or more available channels (the base station sends a DCI to the user which includes a bit which can indicate if the first or second channel is available.  When the first bit is 0 and the second is 1, the UE determines the second channel is available to the UE (this is viewed as switching); Paragraph 78); and 
receive, based at least in part on the instruction, a second downlink burst from the base station using the second channel and the second frame period (the UE receives downlink bursts on the second channel based on the availability indication received from the base station; Paragraphs 69, 73 and 78).  
**Examiner Note** the claims require there to only be a set of one or more available channels.  Thus, there is an opportunity where there exists only one channel.  In this instance, there is no switching to a second channel as there are no second channels available.

Regarding claim 7, Lee teaches receiving DCI including instructions to switch to the second channel (DCI includes the 2 bit message of which channel to operate on; Paragraph 78).



Regarding claim 19, Lee teaches the set of one or more available channels includes one or more whitelisted channels (the UE receives, from a base station, an indication indicating whether a channel is available; Paragraph 69.  The channel being available reads on the claimed whitelisted channel).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2, 3, 8, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Damnjanovic et al. “Damnjanovic” US 2015/0215929.

Regarding claims 2 and 21, Lee does not disclose identifying interference of the DL and transmitting an interference indicator to the base station; however, Damnjanovic teaches the UE can send (on the uplink control channel) a report including measurements of interference based on the IMR; Paragraphs 111 and 119).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include identifying interference associated with the downlink and sending an indicator to the base station as taught by Damnjanovic.
	One would be motivated to make the modification such that the serving base station has accurate information regarding CSI/interference measurements as taught by Damnjanovic Paragraphs 111, 119.

Regarding claims 3 and 22, Lee does not disclose transmitting UCI including the interference indication; however, Damnjanovic teaches the UE can send (on the uplink control channel) a report including measurements of interference based on the IMR; Paragraphs 111 and 119).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include sending interference information in UCI to the base station as taught by Damnjanovic.


Regarding claim 8, Lee does not disclose receiving IMR on the downlink burst; however, Damnjanovic teaches receiving IMR on the downlink (the UE reports interference measurements based on IMR requests/reports; Paragraphs 111 and 167.  Thus in response to receiving IMR on the downlink, the UE then performs interference measurements).
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include receiving IMR on the downlink as taught by Damnjanovic.
	One would be motivated to make the modification such that the UE can report interference measurements as taught by Damnjanovic Paragraph 167.

Claims 4, 5, 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Damnjanovic in view of Garcia et al. “Garcia” US 2017/0332433.

Regarding claims 4 and 23, the prior art does not disclose determining SINR based on the downlink information and including that in the inference indicator; however, Garcia teaches the UE sends feedback such as a NACK indicating strong 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include sending SINR information as taught by Garcia.
	One would be motivated to make the modification such that a transmission rate reduction can occur if needed as taught by Garcia; Paragraph 83.

Regarding claim 5, the prior art does not disclose transmitting a NACK including the interference indicator; however, Garcia teaches the UE sends feedback such as a NACK indicating strong interference (poor SINR); Paragraph 83.  Feedback is sent based on the received (downlink) signal in this case.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include sending a NACK indicating the interference information as taught by Garcia.
	One would be motivated to make the modification such that a transmission rate reduction can occur if needed as taught by Garcia; Paragraph 83.

Claims 6 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yerramalli et al. “Yerramalli” US 2017/0094672.

Regarding claims 6 and 24, Lee does not expressly disclose a measurement gap for interference detection and sensing the second channel; however, Yerramalli teaches .

Claims 9 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Damnjanovic in view of LI et al. “Li” US 2020/0221429.

Regarding claims 9 and 25, Lee does not disclose DCI including an IMR on the downlink burst and generating the IMR report send to the base station; however, Damnjanovic teaches receiving IMR on the downlink generating a report and sending it to the base station (the UE reports interference measurements based on IMR requests/reports; Paragraphs 111 and 167.  Thus in response to receiving IMR on the downlink, the UE then performs interference measurements).

	One would be motivated to make the modification such that the UE can report interference measurements as taught by Damnjanovic Paragraph 167.
	The prior art does not expressly disclose the DCI includes a trigger fro an IMR report; however, Li teaches receiving a DCI which includes aperiodic triggering indicators for IMR; Paragraphs 88 and 155.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include a trigger in the DCI for IMR as taught by Li.
	One would be motivated to make the modification such that the UE can perform interference measurements as taught by Li; Paragraphs 17, 88 and 155.

Claims 10, 11 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Damnjanovic in view of Muruganathan et al. “Muruganathan” US 2019/0223161.

Regarding claims 10 and 26, the prior art does not teach receiving the IMR configuration indicating semi-persistent transmission of the IMR at a periodicity within the downlink burst, generating the IMR reports indicating the interference and transmitting the one or more reports to the base station; however, Muruganathan teaches receiving a message indicating activation of the semi-persistent non zero CSI-
 Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include semi-persistently transmitting the IMR at a periodicity within the burst as taught by Muruganathan.
	One would be motivated to make the modification such that the UE can indicate whether or not PDSCH is mapped to CSI-IM as taught by Muruganathan; Paragraph 59.

Regarding claim 11, the prior art does not teach the IMR includes a zero-power CSI-RS and the IMR comprises a CSI report; however, Muruganathan teaches activating semi-persistent ZP CSI-RS; Paragraph 4.
 Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of the prior art to include semi-persistently transmitting the IMR at a periodicity within the burst as taught by Muruganathan.
	One would be motivated to make the modification such that ZP CSI-RS can be configured to a UE in order to protect NZP transmission from neighboring cells and indicating whether or not PDSCH is mapped to CSI-IM as taught by Muruganathan; Paragraph 57.

Claims 12 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Li.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include sending a NACK indicating the interference information as taught by Li.
	One would be motivated to make the modification such that the same information can be transmitted again if a NACK is received as taught by Li; Paragraph 61.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Miao et al. “Miao” US 2019/0357180.

Regarding claim 13, Lee does not disclose the frame periods are offset by one slot; however, Miao teaches sending/receiving data during one or more SPSs; Paragraph 126.  Further, the offset for SPS can be one slot; Paragraph 127.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include an offset of one slot as taught by Miao.
	One would be motivated to make the modification such that the system can properly add the offset to the resource location for transmission/reception of the data as taught by Miao; paragraph 57.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kim US 2015/0215074.

Regarding claim 14, Lee does not disclose the second DL burst is a retransmission of a portion of the first DL burst; however, Kim teaches retransmission for specific traffic bursts are made, thus one can see a second burst would be a retransmission of at least of a portion of another (first) burst; Paragraph 47.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include the second DL burst is a retransmission of a portion of the first DL burst as taught by Kim.
	One would be motivated to make the modification such that the system can ultimately minimize time required to retransmit a traffic burst by managing the retransmission bursts as taught by Kim; Paragraph 7.

Claims 16, 17 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Emberson US 2017/0134106.

Regarding claims 16 and 28, Lee does not teaches receiving a frequency hopping patter including instructions to switch between a plurality of additional channel and frame periods, each of the additional channels selected from the set of one or more available channels; however, Emberson teaches receiving information regarding a pseudorandom frequency hopping pattern enabling the device to switch between 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include a frequency hopping pattern to dictate the channel switching as taught by Emberson.
	One would be motivated to make the modification such that the receiver knows a hopping pattern and what how to properly perform channel switching based on a schedule as taught by Emberson; Paragraph 22.

Regarding claim 17, Lee does not teaches a pseudorandom frequency hopping pattern; however, Emberson teaches receiving information regarding a pseudorandom frequency hopping pattern enabling the device to switch between channels per a schedule and following a sequence where the timing may vary; paragraph 22.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include a pseudorandom frequency hopping pattern as taught by Emberson.
	One would be motivated to make the modification such that the receiver knows a hopping pattern and what how to properly perform channel switching based on a schedule as taught by Emberson; Paragraph 22.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Jayawardene et al. “Jayawardene” US 2019/0182093.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Lee to include receiving a signal to change beams after the expiration of a timer as taught by Jayawardene.
	One would be motivated to make the modification such that the device can switch back to a higher priority beam/channel as taught by Jayawardene; Paragraphs 171-172.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BRANDON M RENNER/Primary Examiner, Art Unit 2419